Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed June 12, 2020 is acknowledged.  Claims 1-5 are amended.  Now, Claim 1-5 are pending.


Claim Objections
2.	Claim 1-5 is objected to because of the following informalities:  
	In Claim 1 (lines 3 and 7), Applicant is advised to replace “impregnating agent” with -- injecting and impregnating agent --.
	In Claim 1 (lines 4 and 9), Applicant is advised to replace “lacquer” with-- lacquer glaze --.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the phrase “and the like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “and the like”), thereby rendering the scope of the claim(s) unascertainable. See MPEP§ 2173.05(d).
	
5.	Claim 1 would be allowable if rewritten or amended to overcome the claim objection(s) and the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
	Lin (US 6 231 990) discloses a method for priming silicone sealants (i.e., joints) using a mixture consisting of parachlorobenzotrifluoride, tetrabutyl titanate, a polyorganosiloxane resin, an acrylic resin and ethyl silicate. (col. 1, lines 14-17, col. 5, lines 27-42 and col. 6, lines 18-23) However, Lin does not teach or fairly suggest presently claimed mixture of components consisting of an injection and impregnating agent, a lacquer and optionally water.

6.	Claims 2-5 would be allowable if rewritten to overcome the claim objection(s) and the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claim is set forth in paragraph 5 above.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
July 2, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765